COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-447-CV
 
IN RE GERALD WAYNE
JOHNSON                                             RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL 
B:  DAUPHINOT, HOLMAN, and WALKER,
JJ. 
 
DELIVERED: 
January 15, 2008  




    [1]See
Tex. R. App. P. 47.4.